Fisheb., J.,
delivered the opinion of the court.
This is an appeal from a decree of the Probate Court of Franklin county.
The appellee was appointed by the Probate Court of said county, administrator of the estate of Nathaniel Kinnisson, deceased, and afterwards removed to the county of Claiborne, where he obtained letters of administration, and proceeded to make a settlement, so far as the administration had progressed in the Probate Court of Franklin county.
*335The first question for decision, is, whether the Probate Court of Claiborne county could grant letters of administration to the ap-pellee, while he was acting under the letters granted by the Probate Court of Franklin County.
As a general rule, it is true, as argued by counsel, that there cannot be two valid grants of administration .on the same estate, to the same person, or to different persons, by different Probate Courts within the State, at the same time. But the statute has settled this question — by declaring, that when a person obtaining letters of administration in one county, shall remove to another ; or when the property shall be removed, &c., the Probate Court of the county to which the administrator shall remove, or to which the property shallberemoved, shall have power to grant the person entitled letters of administration, &c. Hutch. Code, 677, § 8. It is, however, contended, that the court cannot appoint the same person as administrator ; but must appoint a different person. The court is authorized to appoint the person entitled to the administration; and we must presume that this question was settled by the Probate Court of Franklin, when the appellee was first appointed. But under any view of the subject, the question would have to be made in the Probate Court of Claiborne county, where the appointment was made, and not in the county of Franklin. As the whole controversy in the court below, is made by the argument of counsel, to depend upon this question, we deem it unnecessary to consider any other point argued.
Decree affirmed.